Newton, J.
The original opinion in this case will be found ante p. 67, 180 N. W. 2d 917. The opinion states that: “At common law, a criminal action could be dismissed by the prosecuting attorney, without leave of court, at any time before a jury was impaneled.” This was followed by the statement that: “This rule has not been altered by statute in Nebraska.” This last sentence is deleted from the opinion. It is in the nature of obiter dictum and may possibly be construed as in conflict with section 29-1606, R. R. S. 1943, construction of which is neither necessary nor pertinent in the present instance.